         Case 3:18-cv-01052-AVC Document 70 Filed 10/15/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


 GORSS MOTELS, INC.,

        Plaintiff/Counterclaim Defendant,

                        v.
                                                           Civil Action No. 18-cv-01052
 ILLEN PRODUCTS LTD. d/b/a IMPRINT
 PLUS and CCL INDUSTRIES INC.,                           The Honorable Alfred V. Covello
        Defendants/Counterclaim Plaintiffs,

                        v.

 STEVEN GORSS,

        Counterclaim Defendant.



                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff Gorss Motels, Inc. (“Plaintiff”),

Counterclaim Defendant Steven Gorss (“Gorss”), and Defendants Illen Products Ltd. d/b/a Imprint

Plus and CCL Industries, Inc. (“Defendants”), by and through their attorneys, hereby stipulate to

dismissal of the above-captioned case with prejudice, including all claims and counterclaims

asserted therein. Each party shall bear its own costs and attorneys’ fees.




Dated: October 15, 2019
          Case 3:18-cv-01052-AVC Document 70 Filed 10/15/19 Page 2 of 3



Gorss Motels, Inc. and Steven Gorss       Illen Products Ltd. d/b/a Imprint Plus and CCL
                                          Industries, Inc.

By their attorneys,                       By their attorneys,

/s/ Ryan M. Kelly                         /s/ Michael W. McTigue Jr.
Ryan M. Kelly ct30230                     Michael W. McTigue Jr. (Pro Hac Vice)
ANDERSON + WANCA                          Meredith C. Slawe (Pro Hac Vice)
3701 Algonquin Rd., Suite 500             E. Marie Bussey-Garza (Pro Hac Vice)
Rolling Meadows, IL 60008                 Akin Gump Strauss Hauer & Feld LLP
Telephone: 847-368-1500                   Two Commerce Square
Email: rkelly@andersonwanca.com           2001 Market St., Suite 4100
                                          Philadelphia, PA 19103
                                          Tel: 215-965-1200
                                          Fax: 215-965-1210
                                          mmctigue@akingump.com
                                          mslawe@akingump.com
                                          mbussey-garza@akingump.com

                                          Jeffrey J. White – ct25781
                                          Kathleen E. Dion – ct28605
                                          Robinson & Cole LLP
                                          280 Trumbull Street
                                          Hartford, CT 06103
                                          Tel: 860-275-8252
                                          Fax: 860-275-8299
                                          jwhite@rc.com
                                          kdion@rc.com
         Case 3:18-cv-01052-AVC Document 70 Filed 10/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to all

attorneys of record.

                                             /s/ Ryan M. Kelly
